PRATT, J.
The only questions being of fact, and the trial judge •having seen the witnesses and personally heard the testimony, a very strong preponderance of evidence against the decisions would be required" to enable us to interfere upon appeal. We do not think it can be said that the judgment is unsupported, by any testimony. The trial judge believed the evidence of the plaintiff, and we cannot say he was wrong in so doing. The judgment does not reflect upon the appellant, who was not a party to the duress. Judgment affirmed, without costs.
DYKMAN, J., concurs.